UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03931 CLIPPER FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2010 Date of reporting period: September 30, 2010 ITEM 1. SCHEDULE OF INVESTMENTS CLIPPER FUNDSM Schedule of Investments September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (96.54%) CONSUMER DISCRETIONARY – (6.97%) Automobiles & Components – (6.97%) 2,761,460 Harley-Davidson, Inc. $ Total Consumer Discretionary CONSUMER STAPLES – (23.29%) Food & Staples Retailing – (15.44%) 2,141,291 Costco Wholesale Corp. 1,142,200 CVS Caremark Corp. Food, Beverage & Tobacco – (2.46%) 353,000 Coca-Cola Co. 414,261 Diageo PLC(United Kingdom) Household & Personal Products – (5.39%) 1,012,525 Procter & Gamble Co. Total Consumer Staples ENERGY – (9.79%) 2,583,974 Canadian Natural Resources Ltd.(Canada) 364,541 ConocoPhillips Total Energy FINANCIALS – (47.04%) Banks – (1.05%) Commercial Banks – (1.05%) 473,300 Wells Fargo & Co. Diversified Financials – (28.12%) Capital Markets – (8.00%) 398,629 Ameriprise Financial, Inc. 1,881,289 Bank of New York Mellon Corp. 73,100 Goldman Sachs Group, Inc. 316,400 Julius Baer Group Ltd.(Switzerland) Consumer Finance – (8.87%) 2,379,433 American Express Co. Diversified Financial Services – (11.25%) 499,928 Cielo S.A.(Brazil) 2,232,700 Oaktree Capital Group LLC, Class A 5,504,297 RHJ International(Belgium)*(a) Insurance – (17.87%) Multi-line Insurance – (5.99%) 1,781,000 Loews Corp. Property & Casualty Insurance – (10.55%) 955 Berkshire Hathaway Inc., Class A* Reinsurance – (1.33%) 295,100 Transatlantic Holdings, Inc. Total Financials CLIPPER FUNDSM Schedule of Investments - (Continued) September 30, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) HEALTH CARE – (3.67%) Pharmaceuticals, Biotechnology & Life Sciences – (3.67%) 1,126,000 Merck & Co., Inc. $ Total Health Care INFORMATION TECHNOLOGY – (5.78%) Semiconductors & Semiconductor Equipment – (1.92%) 798,700 Texas Instruments Inc. Software & Services – (1.31%) 603,229 Microsoft Corp. Technology Hardware & Equipment – (2.55%) 682,000 Hewlett-Packard Co. Total Information Technology TOTAL COMMON STOCK – (Identified cost $1,028,483,308) SHORT TERM INVESTMENTS – (3.45%) $ 9,892,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.30%, 10/01/10, dated 09/30/10, repurchase value of $9,892,082 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.717%-5.00%, 04/01/38-06/01/40, total market value $10,089,840) 29,004,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.45%, 10/01/10, dated 09/30/10, repurchase value of $29,004,363 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 10/20/10-08/01/50, total market value $29,584,080) TOTAL SHORT TERM INVESTMENTS – (Identified cost $38,896,000) Total Investments – (99.99%) – (Identified cost $1,067,379,308) – (b) Other Assets Less Liabilities – (0.01%) Net Assets – (100.00%) $ * Non-Income producing security. (a) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended September 30, 2010.The aggregate fair value of the securities of affiliated companies held by the Fund as of September 30, 2010, amounts to $45,397,595.Transactions during the period in which the issuers were affiliates are as follows: Security Shares December 31, 2009 Gross Additions Gross Reductions Shares September 30, 2010 Dividend Income RHJ International − $ − (b) Aggregate cost for federal income tax purposes is $1,068,199,140.At September 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 188,390,772 Unrealized depreciation Net unrealized appreciation $ 58,841,889 2 CLIPPER FUNDSM Schedule of Investments - (Continued) September 30, 2010 (Unaudited) Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the closing bid price.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P., the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials – Health care – – Information technology – – Short-term securities – – Total $ $ $ – $ Application of standing Board valuation procedures related to non-U.S. securities triggered transfers between Level 1 and Level 2 assets during the period. During the three months ended September 30, 2010, $64,047,406 transferred from Level 2 to Level 1. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 3 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-2(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CLIPPER FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 22, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: November 22, 2010
